                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

JAMES CLANTON,                                                             PLAINTIFFS
Individually and as Parent and Next Friend of A,
and CAMILLE CLANTON,
Individually and as Parent and Next Friend of A

v.                         CASE NO. 2:16-CV-00171 BSM

FORREST CITY SCHOOL DISTRICT                                              DEFENDANT

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 15th day of October 2018.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
